DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The Examiner attempted to reach out to Applicant’s representative, Gregory Brown, to expedite prosecution, by requesting a Terminal Disclaimer to be filed, however, Applicants voicemail was full, in which the Office was unable to leave a message.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, 13-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,164,570. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, Nadkar discloses a method comprising: tracking, by a computing system, availability of a plurality of voice assistant services, each of the voice assistant services configured to utilize a different respective recognizer for voice input and command interpretation, the tracking including receiving messages indicating wake words corresponding to each of the plurality of voice assistant services; receiving audio from a microphone; determining, using the messages, a plurality of wake words corresponding to the plurality of voice assistant services, the plurality of wake words comprising a first wake word for a first voice assistant service provided by a first device and a second wake word for a second voice assistant service provided by a second device; detecting the first wake word in the audio corresponding to the first voice assistant service of the plurality of voice assistant services; and in response to detecting the first wake word, activating the first voice assistant service by sending a message to trigger launch of the first voice assistant service, thereby establishing an audio link between the microphone and the first voice assistant service for voice input by a user (claim 1).
Regarding claim 3, Nadkar discloses a method wherein the first wake word comprises a first unique wake word and wherein the second wake word comprises a second unique wake word, wherein determining a plurality of wake words corresponding to the plurality of voice assistant services comprises determining the first unique wake word for an integrated voice assistant service integrated in a vehicle and the second unique wake word for a non-integrated voice assistant service that is not integrated in the vehicle (claim 2).
Regarding claim 4, Nadkar discloses a method wherein the plurality of voice assistant services comprises one or more of: a voice control application provided by a computing system integrated in a vehicle; a hands-free profile on a mobile computing device not integrated in the vehicle; and a voice assistant application running on a mobile computing device (claim 3).
Regarding claim 5, Nadkar discloses a method wherein tracking availability comprises maintaining a list of available voice assistant services on devices in communication with the computing system integrated in a vehicle (claim 4).
Regarding claim 6, Nadkar discloses a method further comprising pairing with a computing device and identifying one or more voice assistant services on the device, and adding the one or more voice assistant services to the list of available voice assistant services (claim 5).
Regarding claim 7, Nadkar discloses a method further comprising: detecting the second wake word in the audio corresponding to the second voice assistant service of the plurality of voice assistant services; and in response to detecting the second wake word, establishing an audio link between the microphone and the second voice assistant service for voice input from the user (claim 6).
Regarding claim 8, Nadkar discloses a method where establishing the audio link comprises providing audio following the first wake word to the first voice assistant service and providing audio from the first voice assistant service to one or more speakers integrated into a vehicle (claim 7).
Regarding claim 9, Nadkar discloses a method further comprising maintaining, for each of the plurality of voice assistant services, a list of the wake words corresponding to the respective voice assistant service, wherein detecting the first wake word in the audio corresponding to the first voice assistant service of the plurality of voice assistant services includes identifying the first wake word as being included on a list of wake words corresponding to the first voice assistant (claim 8).
Regarding claim 10, Nadkar discloses a method further comprising: detecting the second wake word in the audio corresponding to the second voice assistant service of the plurality of voice assistant services; parsing the audio into a first audio chunk associated with the first wake word and a second audio chunk associated with the second wake word; providing the first audio chunk to the first voice assistant service; and providing the second audio chunk to the second voice assistant service (claim 9).
Regarding claim 11, Nadkar discloses a system comprising: a tracking component configured to track availability of a plurality of voice assistant services, each of the voice assistant services configured to utilize a different respective recognizer for voice input and command interpretation, wherein to track the availability includes receiving messages indicating wake words corresponding to each of the plurality of voice assistant services; a wake component and configured to determine a plurality of wake words using the messages, each plurality of wake words corresponding to a specific voice assistant service of the plurality of voice assistant services, wherein the plurality of wake words comprises a first wake word for a first voice assistant service provided by a first device and a second wake word for a second voice assistant service provided by a second device; a listening component configured to receive audio and detect a first wake word of the plurality of wake words that corresponds to a first voice assistant service of the plurality of voice assistant services; and a link component configured to activate the first voice assistant service by sending a message to trigger launch of the first voice assistant service, thereby establishing a voice link with the first voice assistant service for voice input by a user (claim 10).
Regarding claim 13, Nadkar discloses a system wherein the first wake word comprises a first unique wake word and wherein the second wake word comprise a second unique wake word (claim 11).
Regarding claim 14, Nadkar discloses a system wherein the tracking component is configured to track availability of voice assistant services comprising one or more of: a voice control application provided by a computing system; a hands-free profile on a mobile computing device; and a voice assistant application running on a mobile computing device (claim 12).
Regarding claim 15, Nadkar discloses a system wherein the tracking component is configured to track availability by maintaining a list of available voice assistant services on devices in communication with a computing system integrated in a vehicle (claim 13).
Regarding claim 16, Nadkar discloses a system wherein the tracking component is configured to pair with a computing device and identify one or more voice assistant services on the computing device, and add the one or more voice assistant services to the list of available voice assistant services (claim 14).
Regarding claim 17, Nadkar discloses a system wherein the wake component determines a plurality of wake words for a single voice assistant, the link component is configured to, in response to detecting a specific wake word, establish a voice link and provide an indication of the specific wake word to the single voice assistant, and wherein the single voice assistant is configured to activate a different function based on the specific wake word (claim 15).
Regarding claim 18, Nadkar discloses a system wherein the link component is configured to establish the voice link by providing audio following the wake word to the first voice assistant service and providing audio from the first voice assistant service to one or more speakers (claim 16).
Regarding claim 19, Nadkar discloses a non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to: track availability of a plurality of voice assistant services, each of the voice assistant services configured to utilize a different respective recognizer for voice input and command interpretation, wherein to track the availability includes receiving messages indicating wake words corresponding to each of the plurality of voice assistant services; receive audio from a microphone; determine, using the messages, a plurality of wake words corresponding to the plurality of voice assistant services, the plurality of wake words comprising a first wake word for a first voice assistant service provided by a first device and a second wake word for a second voice assistant service provided by a second device; detect the first wake word in the audio corresponding to the first voice assistant service of the plurality of voice assistant services; and in response to detecting the first wake word, activate the first voice assistant service by sending a message to trigger launch of the first voice assistant service, thereby establishing an audio link between the microphone and the first voice assistant service for voice input by a user (clam 17).
Regarding claim 21, Nadkar discloses a non-transitory computer readable storage media wherein the instructions further cause the one or more processors to track availability of voice assistant services comprising one or more of: a voice control application provided by a computing system integrated in a vehicle; a hands-free profile on a mobile computing device not integrated in the vehicle; and a voice assistant application running on a mobile computing device (claim 18).
Regarding claim 22, Nadkar discloses a non-transitory computer readable storage media wherein the instructions cause the one or more processors to track availability by maintaining a list of available voice assistant services on devices in communication with a computing system integrated in the vehicle (claim 19).
Regarding claim 23, Nadkar discloses a non-transitory computer readable storage media wherein the instructions further cause the one or more processors to pair with a computing device and identify one or more voice assistant services on the device, and add the one or more voice assistant services to the list of available voice assistant services (claim 20).
Regarding claim 24, Nadkar discloses a non-transitory computer readable storage media wherein the instructions further cause the one or more processors to: detect the second wake word in the audio corresponding to the second voice assistant service of the plurality of voice assistant services; and in response to detecting the second wake word, establish an audio link between the microphone and the second voice assistant service for voice input from the user (claim 21).
Regarding claim 25, Nadkar discloses a non-transitory computer readable storage media wherein the instructions further cause the one or more processors to establish the audio link by providing audio following the wake word to the first voice assistant and providing audio from the first voice assistant to one or more speakers (claim 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657